DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on September 12, 2022, claims 1, 3, 5-7, 9-11, 13 and 15 have been amended, and claim 4 has been canceled.  Accordingly, claims 1-3 and 5-20 are currently pending in this application with claims 15-20 being previously withdrawn from consideration.
Response to Amendment
The amendments filed with the written response received on September 12, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated June 23, 2022, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0084019 to Wilcox et al. (hereinafter, “Wilcox”).
Regarding claim 1, Wilcox teaches an article of footwear (Figs. 1-2; abstract; shoe (50)) comprising: an upper and a sole structure secured to the upper (Figs. 1-2; shoe (50) having upper and sole structure); and an accessory system including at least one ornamentation selectively securable to and removable from one or both of the sole structure or the upper (Figs. 1-2; strap (54), i.e., an ornamentation, securable to shoe via fasteners (20); Examiner notes that absent additional structure in the claim, the strap can be considered an ornamentation), the at least one ornamentation partially covering a contoured outer surface of the upper when secured to the article of footwear (Figs. 1-2; strap (54) partially covers a contoured outer surface of the upper when secured to the shoe); wherein the at least one ornamentation is configured to flex from a first shape to a contoured shape when secured to one or both of the sole structure or the upper, the first shape being relatively flat as compared to the contoured shape and the contoured shape following the contoured outer surface of the upper (the shoe and strap are made from a foam material that is capable of flexing from a contoured shape that follows the contours of the upper as seen in Figs. 1-2 to a relatively flatter shape; [0006]); and wherein the accessory system includes a plurality of fasteners (shoe includes two fasteners (20) on either end of strap, each fastener replacing a rivet (52); [0031]-[0032]), the fasteners including first fastener components and second fastener components (Fig. 8; each fastener includes first components (40, 60) and second components (30), the first fastener components fixed directly to one or both of the sole structure or the upper (Figs. 1-2, 8; first components (40, 60) are fixed directly against the shoe upper; [0041]) and the second fastener components fixed to and extending through the at least one ornamentation and configured to fasten to the first fastener components to secure the at least one ornamentation to one or both of the sole structure or the upper (Figs. 1-2, 8; second components (30) extend through shoe upper and strap (54), i.e., the ornamentation, to fasten to first components (40, 60) thereby securing the ornamentation).
Regarding claim 5, Wilcox (as discussed with respect to claim 1 above) further teaches wherein: the first fastener components are arranged in a first spatial arrangement on the sole structure and the upper; and the second fastener components are arranged in a second spatial arrangement on the at least one ornamentation, the second spatial arrangement matching the first spatial arrangement when the at least one ornamentation is disposed on the contoured outer surface of the upper (Figs. 1-2, 8; first (40, 60) and second (30) fastener components are arranged in corresponding spatial arrangements which match across the ornamentation in order to fasten to one another and secure the strap, i.e., the ornamentation, on the contoured outer surface of the shoe upper).
Regarding claim 7, Wilcox (as discussed with respect to claim 1 above) further teaches wherein a first group of the fasteners includes magnetic fasteners or snaps and a second group of the fasteners includes threaded fasteners (Fig. 8; each of the fasteners includes separate groupings of snap fastener components (68, 69, 82) and threaded fastener components (35, 45); [0050]-[0051]).
Regarding claim 8, Wilcox (as discussed with respect to claim 1 above) further teaches wherein the at least one ornamentation wraps from a medial side to a lateral side of the upper when secured to the upper or the sole structure (Figs. 1-2; strap (54), i.e., the ornamentation wraps from a medial side to a lateral side of the upper when secured to the upper of the shoe).
Regarding claim 11, Wilcox teaches an accessory kit for an article of footwear (Figs. 1-2; abstract), the accessory kit comprising: at least one ornamentation selectively directly securable to and removable from at least one of an upper or a sole structure of the article of footwear by a fastener component extending through the at least one ornamentation (Figs. 1-2; strap (54), i.e., an ornamentation, securable to shoe via fasteners (20); Examiner notes that absent additional structure in the claim, the strap can be considered an ornamentation; components of fasteners extend through shoe upper and strap (54), i.e., the ornamentation) the at least one ornamentation partially covering a contoured outer surface of the upper of the article of footwear when secured to the article of footwear (Figs. 1-2; strap (54) partially covers a contoured outer surface of the upper when secured to the shoe); wherein the at least one ornamentation is configured to flex from a first shape to a contoured shape when secured to the article of footwear, the first shape being relatively flat as compared to the contoured shape and the contoured shape following the contoured outer surface of the upper (the shoe and strap are made from a foam material that is capable of flexing from a contoured shape that follows the contours of the upper as seen in Figs. 1-2 to a relatively flatter shape; [0006]).
Regarding claim 12, Wilcox (as discussed with respect to claim 11 above) teaches a tool configured to secure the at least one ornamentation to the article of footwear (a wrench is capable of being used to rotate and secure the fastener components; [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox, as applied to claim 1 above, and further in view of US 2012/0137540 to Vattes et al. (hereinafter, “Vattes”).
Regarding claim 2, although Wilcox (as discussed with respect to claim 1 above) teaches at least one ornamentation, i.e., the strap.  Wilcox does not teach wherein the at least one ornamentation includes a webbed base.
However, Vattes, in a related footwear art, is directed to an article of footwear having an upper and straps (See Vattes, Fig. 1; abstract).  More specifically, Vattes teaches wherein the at least one ornamentation includes a webbed base (upper (4) which includes straps (6, 8) is formed of a foam material having an outer covering material that is canvas or nylon mesh, i.e., a textile forming a webbing).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam strap of Wilcox to include the textile covering disclosed by Vattes.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the foam strap of Wilcox to include the textile covering disclosed by Vattes for a variety of reasons including (but not limited to) providing a protective covering layer over the foam structure of the strap and providing the aesthetic appearance of a textile on an outer surface of the strap.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Vattes, as applied to claims 1-2 above, and further in view of US 2010/0115793 to Kraisosky (hereinafter, “Kraisosky”).
Regarding claim 3, although the modified footwear of Wilcox (i.e., Wilcox in view of Vattes, as discussed with respect to claims 1-2 above) teaches the foam and textile layers of the strap, the modified footwear of Wilcox is silent as to how the foam and textile layers are affixed to one another and is therefore silent to wherein: the webbed base includes a plurality of strands interconnected at nodes.  In addition, the modified footwear of Wilcox is silent to the at least one ornamentation further includes embellishments secured to the webbed base at the nodes and exposed at an outer side of the webbed base.
However, Kraisosky, in a related footwear art, is directed to an article of footwear having a strap (See Kraisosky, Fig. 1; abstract).  More specifically, Kraisosky teaches jewels, crystals, or the like that are secured to the outer surface of the strap of the footwear.  These jewels are secured to the outer surface of the strap with binding materials such as hot glue to fix the jewels in place (See Kraisosky, Fig. 1; [0032]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified footwear of Wilcox to include the jewels on the outer surface of the strap as disclosed by Kraisosky.  One of ordinary skill in the art would have been motivated to further modify the modified footwear of Wilcox to include the jewels on the outer surface of the strap as disclosed by Kraisosky for a variety of reasons including (but not limited to) for aesthetic reasons of adding additional decorative elements to the outer surface of the article of footwear.
As a result of the above modification, the modified footwear of Wilcox (i.e., Wilcox in view of Vattes and Kraisosky) would teach wherein: the webbed base includes a plurality of strands interconnected at nodes; and the at least one ornamentation further includes embellishments secured to the webbed base at the nodes and exposed at an outer side of the webbed base (the strands of the previously established webbed base of the strap would be fixed by the gluing of the jewels to create nodes at which the jewels are located on the outer side of the strap).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed September 12, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Allowable Subject Matter
Claims 6, 9-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2015/0257474 to Campbell is directed to an article of footwear with moveable panels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732